People ex rel. Rankin v Brann (2021 NY Slip Op 01736)





People ex rel. Rankin v Brann


2021 NY Slip Op 01736


Decided on March 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
HECTOR D. LASALLE
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2021-01913

[*1]The People of the State of New York, ex rel. Douglas G. Rankin, on behalf of Ending Gibson, petitioner, 
vCynthia Brann, etc., respondent.


Douglas G. Rankin, Brooklyn, NY, petitioner pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Thomas B. Litsky and Morrie I. Kleinbart of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Ending Gibson upon his own recognizance or set reasonable bail upon Richmond County Indictment Nos. 322/2019 and 38/2021, and to release Ending Gibson upon his own recognizance upon Richmond County Indictment No. 123/2020 and Richmond County Docket No. 3584C-2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
AUSTIN, J.P., LASALLE, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court